F I L E D
                                                      United States Court of Appeals
                                                               Fifth Circuit
              IN THE UNITED STATES COURT OF APPEALS         March 27, 2003

                       FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                Clerk

                       ____________________

                           No. 02-41209

                         Summary Calendar
                       ____________________

     ROLISHA GOINS

                     Plaintiff - Appellant

     v.


     HITCHCOCK INDEPENDENT SCHOOL DISTRICT; JOSIE M ORR,
     Individually and as President of the Board of Education for
     Hitchcock Independent School District; RON MEIER,
     Individually and as Vice President of the Board of Education
     for Hitchcock Independent School District; DORIS
     SCURRY-KENNEDY, As an individual and as Secretary for the
     Board of Education for Hitchcock Independent School
     District; PAT TURNER, As an individual and as a Member of
     the Board of Education for Hitchcock Independent School
     District; RICKY BOND, As an Individual and as a Member of
     the Board of Education for Hitchcock Independent School
     District; SHAWN KADLECEK, As an Individual and as a Member
     of the Board of Education for Hitchcock Independent School
     District; RUTH A KANE, As an Individual and as
     Superintendent; BILL BANKS, Individually and as former
     Superintendent of Hitchcock Independent School District

                     Defendants - Appellees

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          No. G-01-CV-498
_________________________________________________________________

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.
PER CURIAM:*

     This case arises from a claim of sex discrimination

allegedly suffered by Plaintiff-Appellant Rolisha Goins while

serving as a women’s basketball and volleyball coach for

Defendant-Appellee Hitchcock Independent School District

(“H.I.S.D.”).   Although separate from another sex discrimination

suit brought by Goins against H.I.S.D. in 1998, this case relates

to a settlement agreement resulting from the 1998 lawsuit and

involves allegations that H.I.S.D., along with the individual

defendants, did not faithfully execute Goins’s employment

contract in the spirit of the settlement agreement.

     On appeal, Goins contends that the district court erred in

numerous ways: (1) in failing to enforce its instructions in an

oral hearing; (2) in failing to follow its own scheduling

instructions in another hearing; (3) in issuing a docket control

order; (4) in denying her request for special master, ignoring

her request to amend the complaint, and granting H.I.S.D.’s

Partial Motion to Dismiss; (5) in denying her Motion for

Reconsideration; (6) in striking her Motion to Amend; (7) in

denying her Motion to Recuse; (8) in granting H.I.S.D.’s Motion

for Summary Judgment and denying her Motions for Reconsideration


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.


                                 2
and for Leave to Supplement the Motion to Amend the Complaint;

and (9) in granting judgment for H.I.S.D.

     The district court extensively reviewed each of the issues

presented on appeal and adequately responded to each one in kind,

even in situations where Defendants’ motions were technically

unopposed due to Goins’s inability to respond to them.   Based on

our review of the record, we conclude that Goins cannot establish

reversible error.   Therefore, the judgment of the district court

is




AFFIRMED.




                                 3